Title: John Barnes to Thomas Jefferson, 22 April 1815
From: Barnes, John
To: Jefferson, Thomas


          Dear Sir—  George Town 22d April 1815.
          I am anxiously waiting to hear from the good Genl on his receiving the proceeds of the £400 sterg remitted him July last on Messr Baring Brothers & Co London—as well to renew a Remittance early in May for a like sum—I should prefer a Bill on London—in preferance to one on Paris even if the exchange should be on equal terms. the difference in Negotiation is made up—in point of security—being purchased here on the Spot—in Case of Accident for the Bills on Paris, are generally drawn by The French Merchts in Philada and N York, with whom We are quite Unacquainted
          I hope, by the time you receive this—you will be eased of the extra-trouble and fatigue—you must have gone thro with in Arranging—packing, and safe delivering your very extensive and Valuable Library—
          Most Respectfully & very Sincerely your Obedt servant.John Barnes.
        